AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                                     for thH_
                                                        Eastern District of Washington
                                                                                                               Feb 14, 2019
  SHADY ACRES HOMEOWNER'S ASSOCIATION,                                                                             SEAN F. MCAVOY, CLERK


                                                                       )
                             Plaintiff                                 )
                                v.                                     )      Civil Action No. 1:18-CV-3016-RMP
                                                                       )
       KITTITAS COUNTY, a muncipal corporation,                        )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant's Motion for Summary Judgment is GRANTED in part and DENIED in part ECF No. 15.
u
              Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE, without costs or fees for any party.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               Rosanna Malouf Peterson                       on motion for
      summary judgment.


Date: February 14, 2019                                                     CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Virginia Reisenauer
                                                                                          %\Deputy Clerk

                                                                             Virginia Reisenauer
